Citation Nr: 1550966	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  15-05 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or for being housebound.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is not so helpless as to be in need of regular aid and attendance due to his service-connected disabilities, does not have a single service-connected disability rated as 100 percent, and is not substantially confined to his dwelling and the immediate premises as a direct result of service-connected disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for regular aid and attendance, or on account of being permanently housebound, due to service-connected disabilities, have not been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by a September 2014 letter.  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  However, VA did not provide the Veteran with an examination with regard to his claim for SMC based on the need for aid and attendance or housebound status.  Nevertheless, a September 2014 VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) provides adequate information to evaluate whether the Veteran needs aid and attendance of another person or is permanently housebound due to his service-connected disabilities.  In light of the above, a remand for a VA examination or medical opinion with respect to this claim is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Aid and Attendance/Housebound

The Veteran is seeking SMC based on the need for regular aid and attendance or housebound status as a result of his current residence in a nursing home for dementia.  See January 2015 Notice of Disagreement.  

Special monthly compensation is payable if as the result of service connected disability, the veteran has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350 (2015).  The criteria for determining that a veteran is so helpless as to be in need of regular aid and attendance are contained in 38 C.F.R. § 3.352(a) (2015).

Determinations as to the need for aid and attendance are factual in nature and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as the:

(1) Inability of the claimant to dress or undress him or herself or to keep him or herself ordinarily clean and presentable; (2) Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; (3) Inability of the claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness; (4) Inability to attend to the wants of nature; or (5) Incapacity, either physical or mental, that requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352.

It is not required however that all of the disabling conditions enumerated be present before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his or her condition as a whole, and the need for aid and attendance must be regular, not that there be a constant need.  38 C.F.R. § 3.352(a) (2015).

An individual who is bedridden by reasons of service connected disability shall also be considered to require regular aid and attendance.  "Bedridden" constitutes a condition that through its essential character actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed bedrest for a lesser or greater portion of the day to promote convalescence or cure will not suffice.  Id.

Under 38 U.S.C.A. § 1114(s) (West 2014), special monthly compensation is payable at the housebound rate if the veteran has a single service-connected disability rated as 100 percent and either of the following are met: (1) there is additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) he is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).

The Veteran is service-connected for the following disabilities: posttraumatic stress disorder and mild memory loss as 50 percent disabling; tinnitus as 10 percent disabling; hypertension as 10 percent disabling; and noncompensable evaluations for history of scalp laceration requiring suturing with palpable depression and bilateral hearing loss.  The combined evaluation is 60 percent.  

The Veteran submitted a September 2014 VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance), which was completed by a private examiner.  The Veteran had been a resident of a nursing home in a memory support unit since February 2011 and he did not leave the facility except for medical treatment.  The examiner listed that the Veteran had diagnoses for Alzheimer's, dementia, depression, gastroesophageal reflux disease, anemia, and hypertension.  The examiner noted that the Veteran's dementia restricted his activities and functions.  The Veteran was not confined to his bed, but did need to rest often.  He was able to feed himself some days, but at times required a great deal of assistance.  The examiner noted that the Veteran needed assistance with the majority of his activities of daily living, including dressing and toileting.  He had a slow gait, slumped posture, and shuffled as he walked.  He was self-ambulatory for short distances within the nursing home, but at times required the assistance of the staff for ambulation.  Due to his increasing dementia, the physician indicated that the Veteran was unable to manage his own finances.  He was also unable to manage his medications.  

Given the above, the Board finds that entitlement to SMC by reason of the need for regular aid and attendance of another person or by reason of being housebound is not warranted.  All requirements for this benefit on either basis are not met.

None of the Veteran's service-connected disabilities have been assigned a total 100 percent evaluation, so the prerequisite for the disability rating requirement for SMC  by reason of the need for regular aid and attendance of another person or by reason of being housebound has not been satisfied.  With respect to the Veteran being permanently bedridden, the Board finds that there is no indication that the Veteran is required to remain in bed as a result of his service-connected disabilities.  Indeed, the September 2014 private examiner specifically found that the Veteran was not confined to his bed.  Notably, the Veteran was mostly self-ambulatory within the nursing home.  

The Board acknowledges that the Veteran does need assistance with most activities of daily living, such as dressing and toileting.  It is facially plausible that an individual of the Veteran's age and his disabilities would require assistance with many activities of daily living.  However, while the Veteran has been a resident of a nursing home for almost four years in the memory support unit and the examiner indicated that the Veteran's increasing dementia has made him unable to manage his finances, the Veteran is not service-connected for dementia.  For the reasons outlined above, the evidence does not show that the Veteran's service-connected disabilities render him in need of regular aid and attendance.   

In sum, the Board finds that as the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and special monthly compensation based on the need for regular aid and attendance or for being housebound must be denied.  38 U.S.C.A. § 5107(b) (West 2014).



ORDER

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or for being housebound is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


